DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Control of Motors Driving Engine Cranking Speed based on Turbocharger Use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (U.S. Pat. No. 9,656,666).
Regarding claim 1, Wang discloses A control device (12) for a hybrid vehicle including an engine with a turbocharger (col. 10, lines 35-43 discloses a turbocharger), a first rotating machine (240), an electric transmission mechanism (the controller controls the transmission 206, 208, 261), and a second rotating machine (208), the electric transmission mechanism having a differential mechanism (261) splitting power of the engine to transmit the split power to drive wheels and the first rotating machine and controlling a differential state of the differential mechanism by controlling an operating state of the first rotating machine, the second rotating (208 is connected to the wheels and transmits power), the control device comprising: 
an engine start controller configured to control an output torque of the first rotating machine to apply a torque for increasing an engine speed of the engine to the engine and bring the engine into an operating state (306), when the engine during rotation stop is started, wherein the engine start controller is configured to, 
when the engine is started (at 306 the engine is “started” because it is rotating), set a target engine speed (310) at a time of increasing the engine speed by the first rotating machine to a value at which the first rotating machine is maintained in an electric power generation state when a request output for the engine is an output that needs a turbocharging pressure by the turbocharger (col. 10, lines 30-43 discloses the runup of an engine with turbochargers and their greater power needs), the value being higher than when the request output is not the output that needs the turbocharging pressure, and even after the engine is brought into the operating state, control the output torque of the first rotating machine to apply a torque for increasing the engine speed to the target engine speed to the engine (310, 312, 314, 316, 322, 324, 326, 328, 330).
Regarding claim 2 which depends from claim 1, Wang discloses further comprising: a torque assist controller configured to output a part of a drive torque from the second rotating machine by using electric power generated by the first rotating machine in the electric power generation state, when the engine is started where the engine speed is increased by the first rotating machine (col. 2, lines 3-56 discloses the start process where the motor is propelling the vehicle by providing power to the second rotating machine, transmission, which also providing power to the engine through slipping engagement with the clutch).
Regarding claim 3 which depends from claim 1, Wang discloses wherein the engine start controller is configured to set the target engine speed at the time of increasing the engine speed by the first rotating machine to a predetermined engine speed at which fuel supply to the (310 and 314 resume fueling when the threshold engine speed is reached).
Note: fig. 3 can be applied to a system with a turbocharger or without.  And so this limitation which is a negative limitation is only requiring that this be done when not engaging a turbocharger.  As opposed to requiring that this only be done when not using a turbocharger and a different method when using a turbocharger.
Regarding claim 4 which depends from claim 1, Wang discloses wherein: the differential mechanism includes a first rotating element (206) to which the engine is connected to transmit power, a second rotating element (210) to which the first rotating machine is connected to transmit power, and a third rotating element (211) that is connected to the drive wheels to transmit power, and the second rotating element, the first rotating element, and the third rotating element are arranged in order from a first end toward a second end on an alignment chart that relatively represents rotation speeds of respective rotating elements (shown in fig. 2 they are in a line); the engine start controller is configured to, 
when the engine is started, apply the torque for increasing the engine speed to the engine by applying, to the engine, a torque for rotating the engine in a positive rotation direction that is a rotation direction when the engine is in the operating state (306);
and the engine start controller is configured to, when the engine is started, control the output torque of the first rotating machine in the electric power generation state of the first rotating machine by controlling the output torque of the first rotating machine (fig. 3 is a control of the torque levels of the engine and the motor) in a state where the first rotating machine is in a negative rotation (applicants specification in paragraph 67 discloses this as a power generation region which is disclosed by the reference in col. 4, lines 16-21).
Regarding claim 5 which depends from claim 4, Wang discloses wherein the engine start controller is configured to, when the engine is started, set the target engine speed to be a higher value as a vehicle speed increases, when the request output for the engine is the output that needs the turbocharging pressure (col. 10, lines 30-43 discloses the higher output of the engine when using a turbocharger to start).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pat. No. 9,656,666).
Regarding claim 6 which depends from claim 4, Wang discloses wherein: the hybrid vehicle further includes a mechanical transmission mechanism (211) constituting a part of a power transmission path between the electric transmission mechanism and the drive wheels; and the control device further comprises a shift controller (the controller is disclosed to control the automatic transmission) configured to, 
Wang does not disclose 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wang to downshift when using a turbocharger because the system in claim 7 is already set for changing gears when starting the engine and there are a finite number of options (e.g. up or down) as to which gear the system would be in during engagement of the clutch. MPEP 2143 I E discloses the rationale for “obvious to try” under “finite number of identified, predictable potential solutions”.  In this case there are only three ways for the gears to be worked (remain the same, change up or change down).  The citation is attempting to provide a smooth transition from one propulsion type to another by providing the needed power before the engine is able to take over.  Trying to change the gears in order to provide the needed torque is a known way of effecting the power and smoothness of the operation of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747